IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA ex
rel. JOLIE JOHNSON and DEBBIE
HELMLY, and STATE OF GEORGIA
ex rel. JOLIE JOHNSON and
DEBBIE HELMLY,

Plaintiffs-Relators,
CASE NO. CV416-290

Vv.

BETHANY HOSPICE AND PALLIATIVE
CARE, LLC;

Defendant.

 

ORDER
Before the Court is Defendant Bethany Hospice and Palliative
Care, LLC’s Motion to Dismiss Relators’ Third Amended Complaint.
(Doc. 100.) For the following reasons, Defendant Bethany Hospice
and Palliative Care, LLC’s Motion to Dismiss (Doc. 100) is GRANTED.
Accordingly, Relators’ claims against Defendant Bethany Hospice
and Palliative Care, LLC are DISMISSED WITH PREJUDICE. The Clerk
is DIRECTED to close this case.
BACKGROUND?
Relators Debbie Helmly and Jolie Johnson bring this case on

behalf of the United States and the State of Georgia.? (Doc. 98.)

 

1 For the purposes of this Order, the Court will accept all factual
allegations in the Third Amended Complaint as true and construe
all allegations in the light most favorable to Plaintiff. Timson
v. Sampson, 518 F.3d 870, 872 (llth Cir. 2008).

2 In their Third Amended Complaint, Relators state that after
Debbie Helmly’s death on March 27, 2018, her estate was substituted
Relators claim that Bethany Hospice and Palliative Care, LLC
(“Bethany Hospice”) violated the False Claims Act (“FCA”), 31
U.S.C. § 3729, and the Georgia False Medicaid Claims Act (“GFMCA”),
O.C.G.A. § 49-4-168.1. (Id. at 35-36.) As the basis of their FCA
claims, Relators allege that Bethany Hospice violated the
Anti-Kickback Statute (“AKS”), 42 U.S.C. § 1320a-7b, by providing
physicians remuneration in exchange for referrals—“kickbacks.”
(Id. at 5.) Relators’ contend that because Bethany Hospice
allegedly violated the AKS, any claims filed with Medicare or
Medicaid for reimbursement for hospice services rendered by
Bethany Hospice were in violation of the FCA and GFMCA.? (Id. at
26.)

Relators filed this case under seal on November 4, 2016. (Doc.
1.) Their original complaint named forty-nine (49) defendants.
(Id.) On June 5, 2017, the United States notified the Court that
it was declining to intervene in this matter. (Doc. 10.)
Subsequently, on March 12, 2018, the State of Georgia also notified
the Court that it was also declining to intervene in this matter.

{Doc. 14.) After these declinations, the Court ordered the

 

as a party in this action. (Doc. 98 at 3.) The Clerk is DIRECTED
to amend the caption of this case accordingly. For purposes of
this Order, the Court will refer to the Estate of Debbie Helmly as
“Relator Helmly.”

3 For purposes of this Order, there is no meaningful distinction
between Medicare and Medicaid; thus, the Court will use Medicare
as a reference to both federal healthcare programs.

2
complaint unsealed and that Defendants be served with copies of
the complaint. (Doc. 17.)

Relators have amended their complaint three times since
filing this case. (Doc. 18; Doc. 45; Doc. 98.) Relators filed their
Third Amended Complaint (“complaint”) on May 13, 2019 and it forms
the basis of this Order. (Doc. 98.) After numerous dismissals,
only two defendants are named in the complaint: Bethany Hospice
and Bethany Hospice and Palliative Care of Coastal Georgia, LLC
(“Bethany Coastal”). (Id.) However, after filing the complaint,
Relators dismissed Bethany Coastal as a defendant. (Doc. 128.) As
a result, Defendant Bethany Hospice is the only defendant remaining
in this case.4

Bethany Hospice is a for-profit provider of hospice care in
Georgia. (Id. at 2.) Bethany Hospice operates offices in four
cities—Douglas, Thomasville, Waycross, and Valdosta. (Id.) In
October 2014, Bethany Hospice opened Bethany Coastal in Claxton,
Georgia. (Id. at 5.) Unlike Bethany Hospice’s other locations,
Bethany Coastal was organized as a separate company and obtained
a different hospice license number. (Id. at 7.)

Relators are former employees of Bethany Coastal. (Id. at 3.)

Relator Johnson worked as a marketer for Bethany Coastal from

December 2014 until July 2015, and Relator Helmly worked as an

 

4 Relators brought their retaliation claim against Bethany Coastal.
(Doc. 98 at 36.) Because Relators dismissed Bethany Coastal from
this action, Relators’ retaliation claim is DISMISSED.

3
administrator for Bethany Coastal from December 2014 until July
2015. (Id.) Relators allege that during their brief employment
with Bethany Coastal, they discovered evidence that Bethany
Hospice was operating an illegal referral scheme in violation of
the FCA and GFMCA. (Id.)

According to Relators, although Bethany Hospice and Bethany
Coastal are licensed as separate entities, Bethany Coastal
operated “as if it were another [] office of Bethany Hospice.”
(Id. at 31.) Specifically, the two entities used the same hospice
Management software—Consolo—to organize patient information, site
productivity, and patient census. (Id. at 32.) Additionally,
Relators allege that the two entities were owned and operated by
the same individuals—Ava Best and Mac Mackey. (Id. at 31.) Ms.
Best served as the President and Chief Executive Officer (“CEO”)
of Bethany Hospice and Bethany Coastal, and Mr. Mackey served as
Chief Financial Officer (“CFO”) of Bethany Hospice and Bethany
Coastal. (Id.) Relators also allege that Ms. Best and Mr. Mackey
both owned “substantial investment interests in Bethany Hospice
and Bethany Coastal . . . .” (Id. at 32.) Because of Bethany

Hospice and Bethany Coastal’s “significant overlap in personnel,

resources, and operations,” Relators allege that they were
“effectively . . . corporate insiders of Bethany Hospice.” (Id. at
31.)
Relators’ claim that their status as “corporate insiders”
allowed them to acquire personal knowledge of Bethany Hospice’s
allegedly fraudulent activity. Specifically, Relators allege that
Bethany Hospice operated an illegal referral scheme in which
Bethany Hospice paid doctors in exchange for patient referrals.
(Id. at 10.) Once Bethany Hospice rendered services to these
illegally referred patients, Bethany Hospice allegedly submitted
claims for reimbursement for those services to Medicare.® (Id. at
10.) Relators identify several pieces of evidence in their
complaint they claim support their allegation that Bethany Hospice
operated an illegal kickback scheme. (Id.)

To begin, Relators claim that Ms. Best admitted to operating
an illegal kickback scheme. (Id. at 10.) According to Relators,
Ms. Best sold ownership interest in Bethany Hospice to doctors and
hired doctors as medical directors of several of the Bethany

Hospice locations. (Id. at 10-11.) After a doctor became a

 

5 Although Relators allege various other FCA violations in their
complaint, such as “failure to perform the services required by

hospice .. .,” failure to employ a social worker with a master’s
degree, and “discharging patients if they were going to the
hospital . . . ,” the Court will not address these allegations.

{Doc. 98 at 23-24.) Relators very briefly discuss’ these
circumstances in reference to other things they investigated at
Bethany Hospice. (Id. at 23.) Without more than a couple of
sentences, the Court cannot address these allegations as
violations of the FCA. See United States v. Cross Garden Care
Cntr., LLC, No. 8:16-cv-961-T-27AEP, 2019 WL 6493972, at *6 (M.D.
Fla. Dec. 3, 2019). Therefore, only the illegal referral scheme
will be discussed as the basis for Bethany Hospice’s alleged FCA
violations.
5
part-owner or medical director, Ms. Best paid the doctor for each
patient he referred to Bethany Hospice. (Id.) Bethany Hospice
allegedly disguised these kickbacks as monthly dividends, bonuses,
or salaries. (Id. at 12.) According to Dr. Marshall Tanner, his
payments ranged from “approximately $10,000 to $20,000 annually

. .” (Id. at 14.)

Relators also allege that Bethany Hospice paid doctors
kickbacks by allowing the doctors to purchase ownership interest
at a below fair-market-value price and then, after the doctors
referred patients to Bethany Hospice, “[the doctors] can ‘cash
out’ for an unbelievably higher rate.” (Id.) Relators identify Dr.
Tanner as an example of this type of remuneration. (Id.) According
to Relators, in 2007, Dr. Tanner purchased a 5% share in Bethany
Hospice for $20,000. (Id.) Seven years later, Dr. Tanner allegedly
sold his shares for $330,000. (Id.)

Another form of remuneration allegedly paid by Bethany
Hospice to doctors was an all-expense paid vacation in exchange
for patient referrals. (Id. at 18.) Relators allege that, in May
2015, Ms. Best offered several doctors a trip in exchange for
patient referrals. (Id.) The trip was to occur in August 2015, but
Relators do not indicate whether the doctors actually went on the
trip. (Id.)

The complaint also identifies the four doctors that Relators

allege are primarily involved in the illegal kickback scheme: (1)
Dr. David Arnett; (2) Dr. Justin Harrell; (3) Dr. Stan Sinclair;
and (4) Dr. Conrad Harper. (Id. at 15.) Relators refer to these
doctors as the “Bethany Hospice doctors.” (Id.) Each of the Bethany
Hospice doctors served as medical directors for various Bethany
Hospice offices, however, none of the doctors served as medical
directors for Bethany Coastal. (Id.)

In addition, Relators allege that, based on mathematical
probability, Bethany Hospice must be operating an illegal kickback
scheme. Specifically, Realtors allege that, at various times,
“around 95% of Bethany Hospice’s” patients were referred from
Bethany Hospice doctors and that those doctors referred “nearly
all” of their hospice patients to Bethany Hospice.® (Id. at 15-16.)

In conjunction with the suspected kickback scheme, Relators
also allege that Bethany Hospice submitted claims for
reimbursement from Federal Health Care Programs-—such as, Medicare
and Medicaid-for services rendered to the unlawfully referred
patients. (Id.) Relators allege that they know claims tainted by
the kickback scheme were actually submitted because, during their
employment with Bethany Coastal, Relators “gained intimate
knowledge of Bethany Hospice’s and Bethany Coastal’s billing

protocols and operations.” (Id. at 24.) Relators point to several

 

6 Relators do not specify whether this percentage includes the
patients referred to Bethany Coastal, however, because the Court
must construe all facts in the light most favorable to Relators,
the Court will consider that the patients referred to Bethany
Coastal were included in the calculations.

7
pieces of evidence that they claim support their contention that
Bethany Hospice submitted claims to Medicare for reimbursement.
First, Relators describe several conversations they had with
Bethany Hospice employees about Medicare patients being unlawfully
referred by doctors. (Id. at 24-25.) One such conversation was
with Shonda Jowers, Clinical Director of Bethany Hospice’s Douglas
office. (Id. at 24.) Ms. Jowers allegedly told Relators that
Medicare patients were referred to Bethany Hospice from Bethany
Hospice doctors and, in turn, Bethany Hospice billed the government
for the services provided to the patients. (Id.) Relators also
claim that Robert Clements, the former Bethany Hospice Community
Education Representative, told them that “every single referral
from [the Bethany Hospice doctors] was for a Medicare
beneficiary.” (Id. at 25.) Mr. Clements allegedly learned this
information from other Bethany Hospice employees. (Id. at 26.)
Second, Relators claim that they had personal access to
Bethany Hospice’s “aggregate billing and referral data for
Medicare beneficiaries.” (Id. at 27.) In fact, Relator Johnson and
Relator Helmly claim that they each had individual access to
information about Bethany Hospice’s Medicare claims. Relator
Johnson “interacted with administration at every Bethany Hospice
and Bethany Coastal location” and “had access to the census reports
documenting each [hospice] site’s patients and [who paid] for the

patients’ care.” (Id. at 30.) Relator Helmly “had access to all of
the billing information and census reports for every Bethany
office” and “attended meetings with Ms. Best where Bethany Hospice
and Bethany Coastal management discussed site productivity

. . -” (Id.) Relator Helmly also claims that the former Vice
President of Bethany Hospice, Jeneen Cliett, taught her how to
create reports documenting the number of patients referred to
Bethany Hospice by each doctor. (Id. at 12-13.) According to Ms.
Cliett, Ms. Best used “these reports to determine how much to pay
referral sources.” (Id. at 13.)

Lastly, Relators allege that, based on “Medicare claims
data,” Bethany Hospice doctors referred “the vast majority of their
Medicare patients to Bethany Hospice.” (Id. at 27.) Using this
data, Relators contend that from the third quarter of 2016 to the
second quarter of 2018 the Bethany Hospice doctors referred 100%
of their eligible Medicare patients to Bethany Hospice. (Id. at
28-29.) Relators insist that “Bethany Hospice derives nearly all
of its revenue from” Medicare reimbursement. (Id. at 27.)

Based on these allegations, Relators brought two claims
pursuant to the FCA against Bethany Hospice: (1) false or
fraudulent claims, under 31 U.S.C. § 3729(a) (1) (A); and (2) false
statements material to a false or fraudulent claim, under 31 U.S.C.

§ 3729(a) (1) (B).? (Id. at 35-36.) In the first claim, Relators

 

7 In the complaint, Relators assert two claims under the GFMCA that

are based on the same allegations as Relators’ FCA claims. (Doc.

98 at 35-36.) In its motion to dismiss, Bethany Hospice cites
9
allege that Bethany Hospice’s kickback scheme led to the submission
of false claims tainted by illegal remuneration. (Id. at 35.) In
the second claim, Relators allege that Bethany Hospice knowingly
created false statements certifying compliance with the AKS and
the FCA in order to receive reimbursement from Medicare, and, in
fact, did receive reimbursement. (Id. at 35-36.)

Bethany Hospice has now moved to dismiss Relators’ complaint.
(Doc. 100.) Bethany Hospice contends that Relators have failed to
plead facts in the complaint with the particularity required by
Federal Rule of Civil Procedure 9(b), and therefore, the entire
complaint should be dismissed. (Id. at 9.) Relators have responded
in opposition to this motion. (Doc. 121.) Bethany Hospice filed a
Reply in Support of its Motion to Dismiss (Doc. 130), to which
Relators filed a Sur-Reply in Opposition (Doc. 134). Bethany
Hospice’s Motion to Dismiss Relators’ Third Amended Complaint is
now ripe for review.

STANDARD OF REVIEW

Federal Rule of Civil Procedure 8(a) (2) requires a complaint

to contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” “[T]he pleading standard Rule

 

authority for the proposition that a relator who fails to state a
claim under the FCA necessarily fails to state a claim under the
GFMCA. See Cade v. Progressive Cmty. Healthcare, Inc., No. 1:09-
cv-3522-WSD, 2011 WL 2837648, at *3 (N.D. Ga. July 14, 2011).
Relators do not challenge this proposition. As a result, the
Court's analysis applies to Relators’ claims brought under the FCA
and the GFMCA.

 

10
8 announces does not require ‘detailed factual allegations,’ but
it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

 

S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964, 167 L.
Ed. 2d 929 (2007)). “A pleading that offers ‘labels and
conclusions’ or a ‘formulaic recitation of the elements of a cause
of action will not do.’ ” Id. (quoting Twombly, 550 U.S. at 555,
127 S. Ct. at 1965). “Nor does a complaint suffice if it tenders
‘naked assertion[s]’ devoid of ‘further factual enhancement.’ ”
Id. (quoting Twombly, 550 U.S. at 557, 127 S. Ct. at 1966)
(alteration in original).

“To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’ ” Id. (quoting Twombly, 550
U.S. at 570, 127 S. Ct. at 1974). For a claim to have facial
plausibility, the plaintiff must plead factual content that
“allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Sinaltrainal v.
Coca-Cola Co., 578 F.3d 1252, 1261 (11th Cir. 2009) (quotations
omitted). Plausibility does not require probability, “but it asks
for more than a sheer possibility that a defendant has acted
unlawfully.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. “Where a

complaint pleads facts that are ‘merely consistent with’ a

11
defendant’s liability, it ‘stops short of the line between
possibility and plausibility of entitlement to relief.’ ” Id.
(quoting Twombly, 550 U.S. at 557, 127 S. Ct. at 1966).
Additionally, a complaint is sufficient only if it gives “fair
notice of what the . . . claim is and the grounds upon which it
rests.” Sinaltrainal, 578 F.3d at 1268 (quotations omitted).

When the Court considers a motion to dismiss, it accepts the
well-pleaded facts in the complaint as true. Id. at 1260. However,
this Court is “not bound to accept as true a legal conclusion
couched as a factual allegation.” Iqbal, 556 U.S. at 678, 129 S.
Ct. at 1950. Moreover, “unwarranted deductions of fact in a
complaint are not admitted as true for the purpose of testing the

sufficiency of [plaintiff’s] allegations.” Sinaltrainal, 578 F.3d

at 1268 (citing Aldana v. Del Monte Fresh Produce, N.A., Inc., 416

 

F.3d 1242, 1248 (11th Cir. 2005)). That is, “[t]he rule ‘does not
impose a probability requirement at the pleading stage,’ but
instead simply calls for enough facts to raise a reasonable
expectation that discovery will reveal evidence of the necessary

element.” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295-96 (11th

 

Cir. 2007) (quoting Twombly, 550 U.S. at 545, 127 S. Ct. at 1959).
In addition to Rule 8(a) (2), the heightened pleading standard
of Federal Rule of Civil Procedure 9(b) applies to causes of

actions brought under the FCA. Hopper v. Solvay Pharm., Inc., 588

 

F.3d 1318, 1324 (11th Cir. 2009). Rule 9(b) states that “in

12
alleging fraud or mistake, a party must state with particularity
the circumstances constituting fraud or mistake.” Fed. R. Civ. P.
9(b). However, “[m]Jalice, intent, knowledge, and other conditions
of a person’s mind may be alleged generally.” Id.

Despite the heightened standard, the purpose of Rule 9(b)
remains that a complaint must provide the defendant with “enough
information to formulate a defense to the charges.” United States

ex rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1313

 

n.24 (llth Cir. 2002). The Eleventh Circuit has emphasized that
“(t]he application of Rule 9(b) . . . ‘must not abrogate the

concept of notice pleading.’ ” Tello v. Dean Witter Reynolds, Inc.,

 

494 F.3d 956, 972 (llth Cir. 2007) (quoting Ziemba v. Cascade

 

Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)). Furthermore,
Rule 9(b)’s standard “should not be conflated with that used ona

summary judgment motion.” United States ex rel. Rogers v. Azmat,

 

No. CV507-092, 2011 WL 10935176, at *3 (S.D. Ga. May 16, 2011).
Rule 9(b) serves to ensure that a FCA claim has “some indicia
of reliability . . . to support the allegation of an actual false
claim for payment being made to the Government.” Clausen, 290 F.3d
at 1311. This is because “(t]he [FCA] does not create liability
merely for a health care provider’s disregard of Government
regulations or improper internal policies unless, as a result of
such acts, the provider knowingly asks the Government to pay

amounts it does not owe.” Id. As a result, an FCA complaint must

13
plead not only the “who, what, where, when, and how of improper
practices,” but also the “who, what, where, when, and how of

fraudulent submissions to the government.” Corsello v. Lincare,

 

Inc., 428 F.3d 1008, 1014 (11th Cir. 2005). The question of whether
a complaint satisfies Rule 9(b) is decided on a case-by-case basis,
but even detailed portrayals of fraudulent schemes followed by
conclusions that false claims must have been submitted is
insufficient. See United States ex rel. Atkins v. McInteer, 470
F.3d 1350, 1358 (llth Cir. 2006). In other words, the complaint
must allege with particularity both “the details of the
defendant[‘s] allegedly fraudulent acts” and that claims tainted
by the defendant’s fraud were actually submitted to the government.
Clausen, 290 F.3d at 1311.
ANALYSIS

In its Motion to Dismiss, Bethany Hospice argues that
Relators’ complaint should be dismissed because Relators failed to
allege FCA violations with the particularity required by Rule 9(b).
(Doc. 100.) As an initial matter, Bethany Hospice argues that
Relators failed to plead the facts surrounding Bethany Hospice’s
alleged kickback scheme with particularity. (Id. at 10.)
Alternatively, Bethany Hospice argues that Relators do not plead
with particularity their assertions that Bethany Hospice actually
submitted false claims to the government. (Id. at 15.) Bethany

Hospice contends that Relators’ complaint could be dismissed on

14
either of these grounds. The Court will now consider Bethany
Hospice’s arguments in turn.

I. ANTI-KICKBACK STATUTE VIOLATIONS

 

“The [AKS] makes it a felony to offer kickbacks or other
payments in exchange for referring patients ‘for the furnishing of
any item or service for which payment may be made in whole or in

part under a Federal health care program.’ “” McNutt ex rel. v.

 

Haleyville Med. Supplies, Inc., 423 F.3d 1256, 1259 (llth Cir.

 

2005) (quoting 42 U.S.C. § 1320a-7b(b) (2) (A)). “A violation of the
[AKS] occurs when a defendant: (1) knowingly and willfully, (2)
‘offers of pays any remuneration,’ directly or indirectly, (3) to
induce a person to refer individuals to the defendant[] for the
furnishing of medical services, (4) paid for by Medicare.” United

States v. Choudhry, No. 8:13-cv-2603-T-27AEP, 2017 WL 2604930, at

 

*4 (M.D. Fla. June 14, 2017) (citing United States ex rel. Mastej

 

v. Health Mgmt. Assocs., Inc., 591 F. App’x 693, 705 (11th Cir.

 

2014)).

The AKS provides that “a claim [to Medicare for reimbursement]
that includes items or services resulting from a violation of [the
AKS] constitutes a false or fraudulent claim for purposes of [the

FCA] .” 42 U.S.C. § 1320a-7b(g). In this case, Relators allege that

 

8 The AKS does include statutory and regulatory exceptions to the
prohibitions against payments for referrals, but Bethany Hospice
does not argue that any of the exceptions apply. Therefore, the
Court will not address the exceptions.

15
Bethany Hospice violated the AKS and, therefore, any claims
resulting from Bethany Hospice’s violations are fraudulent under

the FCA. See United States ex rel. Schaengold v. Mem’l Health,

 

Inc., No. 4:1l-cv-58, 2014 WL 7272598, at *3 (S.D. Ga. Dec. 18,
2014) (finding that violations of the AKS “can provide the basis
of FCA liability”). As the basis of Bethany Hospice’s FCA
liability, Relators must plead the circumstances constituting
Bethany Hospice’s alleged AKS violations with particularity.
Mastej, 591 F. App’x at 705. Violations of the AKS are pled with
particularity when the complaint provides “the names of the doctors
who received the incentives, the names of the defendant[‘s]
employees who negotiated the incentives with the doctors,
precisely what the incentives were, when they were provided, why
they were provided, and why they were illegal.” Id. at 705; United

States ex rel. Matheny v. Medco Health Sols., Inc., 671 F.3d 1217,

 

1222 (llth Cir. 2012) (“The particularity requirement of Rule 9(b)
is satisfied if the complaint alleges facts as to time, place, and
substance of the defendant's alleged fraud, specifically the
details of the defendant[‘*s}] allegedly fraudulent acts, when they
occurred, and who engaged in them.”) (internal citations omitted).

In its Motion to Dismiss, Bethany Hospice argues that Relators
have not sufficiently pled the existence of a compensation
arrangement that violates the AKS. (Doc. 100 at 10.) Specifically,

Defendant Bethany Hospice argues that Relators provide only

16
“conclusory assertions” and fail to “provide facts to support”
allegations that doctors received payment from Bethany Hospice as
inducement for patient referrals. (Id. at 13.) The Court agrees.

To their credit, Relators provide some facts to support their
allegation of an illegal kickback scheme. For example, Relators
named several doctors-the “Bethany Hospice doctors”—-that they
claim Bethany Hospice paid for referrals. (Doc. 98 at 15.) Relators
also named one doctor that allegedly benefitted from an unfair
investment in Bethany Hospice-Dr. Tanner. (Id. at 14-15.)
Additionally, Relators named the individual who allegedly
organized the illegal kickback scheme—-Ms. Ava Best. (Id. at 13.)
Relators’ also allege that Ms. Best admitted that she “mask[ed]
payments to doctors for referrals.” (Id. at 17.)

Despite these factual allegations, Relators’ do not allege
enough facts with particularity to support their contention that
Bethany Hospice violated the AKS. Specifically, Relators fail to
allege with particularity “precisely what the incentives were,
when they were provided . ..,” and how they were provided to the
doctors. Mastej, 591 F. App’x at 705. Although Relators claim that

“Ms. Best told Relator Helmly that she would follow the same

protocol to add compensation for Relator Helmly that she used to

pay referring doctors for their referrals,” Relators provide no
details as to how much Ms. Best paid for referrals. (Doc. 98 at
10.) In fact, Relators provide contradictory factual allegations

17
about payments to doctors. Relators claim that Ms. Best admitted
to paying doctors on a monthly basis (Doc. 98 at 12) and also claim
that Dr. Tanner was paid annually (Doc. 98 at 14).

Moreover, Relators assert that they created reports for Ms.
Best that tracked referrals, but, even with their alleged access
to these reports, Relators cannot provide specific dates that
Bethany Hospice paid doctors, the amounts doctors were paid, or
any specific patient in the reports.? (Id. at 12.) Relators only
state “[e]ach of these physicians receive dividends based on how
many patients their site puts under census.” (Id. at 15.) Relators’
purported access to these reports should have afforded them more
specific information. Without more specific facts supporting
Relators’ allegations about Bethany Hospice’s alleged AKS
violations, the complaint does not meet the particularity

requirement of Rule 9(b). See Ga. ex rel. Hunter Labs., LLC v.

 

Quest Diagnostics Inc., No. 1:13-cv-01838-SCJ, 2014 WL 12543888,

 

at *4 (N.D. Ga. Mar. 17, 2014) (finding “the kickback scheme
obviously deficient” because plaintiffs failed “to articulate any
specific kickback at issue” such as when the defendant offered
inducements and what the specific rates were).

Relators also fail to plead their allegation that Bethany

Hospice paid doctors illegal kickbacks by selling doctors shares

 

9 In fact, Relators do not contend they actually made a report for
Ms. Best, rather, that they learned how to make the reports.
18
in Bethany Hospice at below fair-market-value with particularity.
In their complaint, Relators highlight Dr. Tanner as an example of
this type of remuneration. (Doc. 98 at 14.) Relators allege the
purchase and sale price of Dr. Tanner’s ownership interest of
Bethany Hospice; however, Relators overlook the fact that Dr.
Tanner purchased additional shares before he sold his interest.
(Id. at 14.) Therefore, it is reasonable to assume that Dr.
Tanner’s sale price would be higher than his purchase price.
Moreover, “{w]jithout alleging a benchmark of fair market value, it
is impossible for the Court to infer whether” Bethany Hospice’s
offer “falls sufficiently below the benchmark so as to constitute

remuneration.” United States ex rel. Osheroff v. Tenet Healthcare

 

Corp., No. 09-22253-CIV, 2012 WL 2871264, at *7 (S.D. Fla. July

12, 2012); see also United States v. All Children’s Health Sys.,

 

Inc., No. 8:11-cv-01687-T-27EAJ, 2013 WL 6054803, at *11 (M.D.
Fla. Nov. 15, 2013) (finding relator satisfied Rule 9(b) because
she alleged “a fair market value benchmark for” competitive
Salaries of doctors nationwide).

Lastly, Relators suggest that the high percentage of patients
referred to Bethany Hospice indicates that Bethany Hospice was
paying doctors for referrals. To support this suggestion, Relators
allege that “[i]n certain periods, around 95% of Bethany Hospice’s
referrals came from doctors with a financial interest in Bethany

Hospice.” (Doc. 98 at 15.) In addition, Relators allege that “while

19
nearly none of their referrals went to Bethany Hospice before their
financial arrangements, afterwards, nearly all of the ‘Bethany
Hospice doctors’ referrals for hospice services have gone to
Bethany Hospice.” (Id. at 16.) However, Relators do not support
these contentions with any evidence. Relators do not explain what
numbers were used to calculate the percentages and do not provide
the Court with the source of this data.

Because Relators have failed to plead the circumstances of an
illegal kickback scheme with particularity and this scheme forms
the basis of Relators’ FCA claims, the Court finds that Relators’
claims should be dismissed.!° Nevertheless, the Court will address
Relators’ allegations regarding the submission of false claims to
Medicare.

II. SUBMISSION OF FALSE CLAIMS TO THE GOVERNMENT

 

Even if Relators had pled the circumstances of Bethany
Hospice’s AKS violations with particularity, “[m]Jerely alleging a
violation of the [AKS] does not sufficiently state a claim under
the FCA.” Mastej, 591 F. App’x at 706. “(T]he Eleventh Circuit has
clearly articulated a complaint that simply alleges an illegal

scheme is insufficient to satisfy the pleading standard of Rule

 

10 Relators’ also alleged that Bethany Hospice offered the Bethany
Hospice doctors a free trip. (Doc. 98 at 18.) However, Relators do
not allege that the doctors actually went on this trip and Relators
were not employed by Bethany Coastal at the time the trip was
supposed to occur. (Id.) Therefore, this allegation also does not
plead enough facts with particularity to satisfy Rule 9(b).

20
9(b) if said complaint fails to particularize the existence of a
single actual false claim in relation to the fraudulent scheme.”

Hunter Labs., LLC, 2014 WL 12543888, at *4. “It is the submission

 

and payment of a false Medicare claim and false certification of
compliance with the law that creates FCA liability.” Mastej, 591
F. App’x at 706. In other words, Relators cannot simply describe
an illegal kickback scheme and then state that claims “must have
been submitted, were likely submitted[,] or should have been

submitted.” Carrel v. AIDS Healthcare Found., Inc., 898 F.3d 1267,

 

1275 (11th Cir. 2018) (internal citation omitted).

In their complaint, Relators allege that Bethany Hospice
violated the “false claim” and “make or use” provisions of the FCA
by submitting claims to Medicare for services rendered as a result
of an illegal referral scheme and accepting payment from the
government for those claims. The “false claim” provision imposes
liability on anyone who “knowingly presents or causes to be
presented a false or fraudulent claim for payment or approval[.]”
31 U.S.C. § 3729(a) (1) (A). Similarly, the “make or use” provision
imposes liability on anyone who “knowingly makes, uses, or causes
to be made or used, a false record or statement material to a false
or fraudulent claim[.]” 31 U.S.C. § 3729(a) (1) (B). To successfully
plead a claim under either provision, Relators must provide
particularized allegations “that [Bethany Hospice] actually

submitted a false claim, and by extension, that the government

21
actually paid” Bethany Hospice for the claim. United States ex

 

rel. Aquino v. Univ. of Miami, 250 F. Supp. 3d 1319, 1329 (S.D.

 

Fla. 2017). Because, under either provision, Relators must first
establish that Bethany Hospice submitted a false or fraudulent
Claim, the Court will address Relators’ claims under the “false

claim” and “make or use” provisions together.!! See, e.g., United

 

States ex rel. Klusmeier v. Bell Constructors, Inc., 469 F. App’x
718, 721 n.5 (11th Cir. 2015) (addressing claims under the false

claim and make or use provisions together).

 

11 Relators contend that Bethany Hospice violated 31 U.S.C.
§ 3729(a) (1) (B) by certifying compliance with the AKS on claims
submitted to the government for reimbursement. (Doc. 98 at 5.)
Notwithstanding that the Court found that Relators’ did not
particularly allege the facts surrounding an alleged kickback
scheme, the Court notes that Relators only mention false statements
in violation of 31 U.S.C. § 3729(a) (1) (B) once in their complaint.
(Id. at 5.) Specifically, Relators state that “feJach of the
billing forms [certified] that Bethany Hospice had not violated
the AKS in conjunction with the submission of the bills” and
“[t]hese certifications (and the billing certifications) were
false, and Bethany Hospice knew they were false.” (Id. at 5.)
Relators provide no facts to support when Bethany Hospice created
false statements or if Bethany Hospice was paid in connection with
any false statements. As a result, the Court finds that Relators
have failed to plead this claim with the particularity required by
Rule 9(b). See Thornton v. Nat’l Compounding Co., Inc., No. 8:15-
cv-2647-T-36JSS, 2019 WL 2744623, at *19 (M.D. Fla. July 1, 2019)
(dismissing a claim under § 3729(a)(1)(B) because the relator
provided “[n]o factual allegations support [the] conclusion” that
false certifications were made where the relator only mentioned
false certifications in one paragraph of the complaint); Garden
Care Cntr., 2019 WL 6493972, at *6 (dismissing a claim under
§ 3729(a)(1)(B) because “there [was] no indication of when the
false narratives were provided or for which services or patients”).

22
In its motion to dismiss, Bethany Hospice argues that
“Relators . . . fail to allege any facts showing the actual
presentment of a claim to the government.” (Doc. 100 at 15.)
Additionally, Bethany Hospice argues that Relators cannot support
their conclusory allegations because, even without an example
claim, Relators provide insufficient “indicia of reliability” that
false claims were submitted to Medicare. (Id. at 17.) The Court
agrees.

“Because it is the submission of a fraudulent claim that gives
rise to liability under the [FCA], that submission must be pleaded
with particularity and not inferred from the circumstances.”
Corsello, 428 F.3d at 1013. Generally, the submission of a false
Claim is pled with particularity by “attach[ing] a representative
sample claim” that includes “exact billing data (name, date,
amount, and services rendered) .. . .” Mastej, 591 F. App’x at

704; see also United States ex rel. Chase v. HPC Healthcare, Inc.,

 

723 F. App’x 783, 789 (llth Cir. 2018) (“One way to satisfy this
requirement is by alleging the details of false claims by providing
specific billing information-such as dates, times, and amounts of
actual false claims or copies of bills.”).

Relators did not present specific details of false claims or
example claims that were allegedly submitted to the government by
Bethany Hospice. (Doc. 121 at 4.) Rather, Relators argue that their

personal knowledge of Bethany Hospice’s internal operations and

23
Medicare referral rates provide sufficient “indicia of
reliability” to support their allegations that Bethany Hospice
actually submitted false claims. (Id.)

Relators are correct that the Eleventh Circuit has “allowed
FCA claims to proceed where clear ‘indicia of reliability’ support
the actual submission of a false claim, even if the relator cannot
offer particularized allegations about a specific false claim.”
Aquino, 250 F. Supp. 3d at 1332 (quoting Clausen, 290 F.3d at
1311). The Eleventh Circuit is “more tolerant towards complaints
that leave out some particularities of the submissions of a false
claim if the complaint also alleges personal knowledge or
participation in the fraudulent conduct.” Matheny, 671 F.3d at
1230. “[A] relator’s firsthand knowledge of a defendant’s actual
submission of false claims may, where supported by appropriate
factual allegations, provide ‘sufficient indicia of reliability’
to substitute for the particularized allegations that Rule 9(b)

“ur

generally requires.” Aquino, 250 F. Supp. 3d at 1332 (quoting
Clausen, 290 F.3d at 1311); see also Mastej, 591 F. App’x at 704
(“{R]elators with Girect, first-hand knowledge of the
defendant{‘s] submission of false claims gained through her
employment with the defendant[] may have a sufficient basis for
asserting that the defendant[(] actually submitted false claims.”).

Bethany Hospice argues that Relators have failed to “supply

sufficient ‘indicia of reliability’ to support Relators’”

24
allegation that Bethany Hospice actually submitted claims to the
government. (Doc. 100 at 20.) Specifically, Bethany Hospice argues
that Relators cannot support their allegations with personal
knowledge and rely only on mathematical probability that Bethany
Hospice submitted claims to Medicare that were tainted by the
alleged kickback scheme. (Id.} In response, Relators contend that
they pled more reliable allegations, based on their personal

knowledge, than the relators in Hill v. Morehouse Med. Assocs.,

 

Inc., No. 02-14429, 2003 WL 22019936 (11th Cir. 2003), United

 

otates: ex rel, Walker v.. R&F Props. OF Lake Cty., Ine.,; 433 F.3d

 

1349 (llth Cir. 2005), and Mastej, 591 F. A’ppx 693. (Doc. 121.)
However, the Court finds that Relators do not meet the “relatively
high bar for ‘indicia of reliability’ . . .” established by these
cases. Aguino, 250 F. Supp. 3d at 1332. Specifically, Relators
“cannot rely on their ‘personal knowledge or participation’ in the
alleged fraud” to provide sufficient indicia of reliability.
Carrel, 898 F.3d at 1277 (citing Matheny, 671 F.3d at 1227).

AS a starting point, Relators’ did not describe Bethany
Hospice’s billing operations in as much detail as the relator in
Hill. The relator in Hill, a former employee of the defendant’s
billing department, alleged that the defendant was submitting
fraudulent bills to the government for reimbursement. 2003 WL
22019936, at *1-2. To support her allegations, the relator

described in detail the defendant’s billing process, who engaged

20
in the fraud, and the frequency fraudulent bills were submitted to
the government. Id. Additionally, the relator described three
specific instances in which she personally observed employees
change codes on bills to fraudulently secure reimbursement from
Medicare. Id. Although the relator could not identify specific
patients associated with false claims, the Eleventh Circuit found
that the relator’s “factual allegations provide[d] the indicia of
reliability” necessary because the relator pled that she “was an
employee within the billing and coding department and witnessed
firsthand the alleged fraudulent submissions . .. .” Id. at *4.
Moreover, the relator “supported her legal theory with facts
describing [the defendant’s] billing process, the specific

codes that were altered for each of the five billing schemes, and
the frequency of submission of each type of claim.” Id.

The details alleged in Hill highlight the relator’s personal
knowledge that the defendant submitted false claims and exceed the
factual allegations offered by Relators in this case. Realtors
conclusively state that they “gained intimate knowledge of Bethany
Hospice’s and Bethany Coastal’s billing protocols and operations”
without providing any details of these Operations. (Doc. 98 at

24.) Although Relator Helmly claims that she “had full access to

all billing and referral data for all patients ...” and “she
attended meetings with Ms. Best where... management discussed
Site productivity . . .,” Relators do not describe even one

26
specific instance they observed a Bethany Hospice employee submit
a false claim. (Id. at 30.) “It is not enough for the [relators]
to state baldly that [they were] aware of the defendants’ billing
practices . .. .” Mastej, 591 F. App’x at 704-705.

Relators case is also distinguishable from Walker. In Walker,
the relator, a former nurse practitioner for the defendant, claimed
that the defendant “filed false claims for Medicare reimbursement
by billing Medicare for services rendered by nurse practitioners

- aS if those services were rendered ‘incident to the service
of a physician’ . . . .” 433 F.3d at 1353. Specifically, the
relator alleged that she personally participated in the fraudulent
billing because she was instructed to bill her time as a physician.
Id. Additionally, the relator had a conversation with an
administrator of the defendant where the administrator admitted
that “(the defendant] billed all nurse practitioner and physician
assistant services as rendered ‘incident to the services of a
physician.’ ” Id. at 1360. Because of the relator’s participation
in the fraudulent billing, the Eleventh Circuit found that her
“allegations [were] sufficient to explain why [she] believed [the
defendant] submitted false or fraudulent claims.” Id. at 1360.

In contrast, Relators in this case do not allege that they
participated in the submission of fraudulent claims to the
government. Although Relators do allege that they had

conversations about fraudulent claims with Bethany Hospice

27
employees, including Ms. Jowers and Ms. Cliett, these
conversations were not had in conjunction with Relators’
participation in the fraud. Relators’ vague and conclusory details
about their conversations with Bethany Hospice employees do not
amount to the participation and detailed conversation alleged in
Walker.

Lastly, Relators’ argument that their allegations are “nearly
identical” to those in Mastej is misplaced. The relator in Mastej
was the vice president of the defendants’ company and, at one time,
the CEO of a hospital operated by the defendants. 591 F. App’x at
708-09. While the relator was CEO, another CEO asked him to split
the cost of “on-call coverage in exchange for Medicare/Medicaid
referrals.” Id. at 707. Additionally, the relator frequently
attended case management meetings in which every patient was
discussed, “including how the services were being billed to each
patient.” Id. Because the relator was “actively and heavily engaged

a

in the [d]efendants’ business and revenue operations and
because the relator had “first-hand knowledge of the [d]efendants’
submission of false interim claims to the government,” the Eleventh
Circuit determined that the relator provided the necessary indicia
of reliability to support his allegations that false claims were
submitted. Id.

In contrast to the relator in Mastej, Relators in this case

do not allege facts indicating that they were “actively and heavily

28
engaged” in Bethany Hospice’s billing operations. Although Relator
Helmly allegedly attended meetings where “site productivity” was
discussed, she does not assert that she gained knowledge of how
“services were billed to each patient.” Mastej, 591 F. App’x at
707. Additionally, Relators’ status as former employees of Bethany
Coastal, not Bethany Hospice, further indicates that they were not
actively engaged in Bethany Hospice’s billing operations. Even if
the Court accepts Relators’ argument that Bethany Coastal operated
as merely another office of Bethany Hospice (Doc. 98 at 31),
Relators did not work in the other Bethany Hospice offices and
cannot rely on their personal knowledge of those offices’ billing
operation.

As a final attempt to provide some indicia of reliability to
support Relators’ contention that Bethany Hospice submitted false
claims to the government, Relators highlight the number of Medicare
patients that doctors have allegedly referred to Bethany Hospice.
(Doc. 98 at 27.) Specifically, Relators allege that “[f]rom the
[third] quarter of 2016 through the [second] quarter of 2018,” the
Bethany Hospice doctors referred 100% of their Medicare patients
to Bethany Hospice. (Id. at 28-29.) From this “Medicare claims
data,” Bethany Hospice infers that “Bethany Hospice billed
government health programs for the services rendered to Medicare

- patients referred by [the Bethany Hospice doctors].” (Id. at

26.) In response, Bethany Hospice argues that “[a]lthough

29
Relators’ . . . alleged ‘Medicare claims data’ may be more
specific” than Relators’ other allegations, Relators still fail to
plead that a false claim was submitted with particularity. (Doc.
100 at 8.) The Court agrees.

As an initial matter, the Court cannot “make assumptions about
a... . defendant’s submission of actual claims to the Government

. .” Clausen, 290 F.3d at 1312 n.21. By claiming that, based
on the number of Medicare referrals from doctors, Bethany Hospice
must have submitted a false claim to the government, Relators are
asking the Court to assume claims were submitted. However, the
Court cannot rely on “mathematical probability to conclude that”
Bethany Hospice “surely must have submitted a false claim at some
point.” Carrel, 898 F.3d at 1277.

Moreover, Relators have provided no facts as to how they
acquired this “Medicare claims data.” Relators did not offer public
filings to support the data. See Osheroff, 2012 WL 2871264, at *5-
6 (finding a relator’s allegation that the defendant actually
submitted false claims based on the defendant’s number of Medicare
patients was sufficient indicia of reliability because the relator
attached public filings that showed “thousands of sample claims
that [the defendant] presented to Medicaid for reimbursement”).
Again, the Court cannot “make unwarranted inferences about the

submission of claims.” Id. Therefore, Relators have also failed to

30
provide the necessary indicia of reliability using alleged
“Medicare claims data.”

In summary, Relators cannot plead “a mosaic of circumstances
that are perhaps consistent with their accusation[]” that Bethany
Hospice submitted false claims without pleading any of those
circumstances with particularity. Carrel, 898 F.3d at 1277.
Accordingly, the Court finds that Relators have failed to plead
their allegations that Bethany Hospice submitted false claims to
the government for reimbursement with the particularity required
by Rule 9(b). As a result, Relators’ claims pursuant to the FCA
are DISMISSED.

CONCLUSION

For the foregoing reasons, the Court finds that Relators’
have failed to plead their claims under the FCA and the GFMCA with
the particularity required by Rule 9(b). Relators have had numerous
opportunities to correct the deficiencies in their complaint and
have failed to do so. As a result, Relators’ Third Amended
Complaint (Doc. 98) is DISMISSED WITH PREJUDICE. The Clerk of Court
is DIRECTED to close this case.

SO ORDERED this S42 day of March 2020.

LPP pL

WILLIAM T. MOORE, f&R.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

a1
